[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              MAY 21, 2007
                               No. 06-15457                 THOMAS K. KAHN
                         ________________________               CLERK


                    D. C. Docket No. 05-01397 CV-HS-NE

WAYMON L. BLEVINS,

                                                             Plaintiff-Appellant,


                                    versus

GLENN L. MCCULLOUGH, JR.,
Chairman, Tennessee Valley Authority,
BILL BAXTER,
Director,
SKILA HARRIS,
Director,

                                                          Defendants-Appellees.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                (May 21, 2007)
Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:

       After review and oral argument, we find no reversible error in the district

court’s order dated August 17, 2006, granting summary judgment in favor of

Defendants-Appellees.

       AFFIRMED.




       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.

                                               2